Name: Commission Regulation (EC) No 1459/2000 of 4 July 2000 amending Regulation (EEC) No 2179/92 laying down detailed rules for the application of the specific import measures for the Canary Islands as regards tobacco
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade;  regions of EU Member States
 Date Published: nan

 Avis juridique important|32000R1459Commission Regulation (EC) No 1459/2000 of 4 July 2000 amending Regulation (EEC) No 2179/92 laying down detailed rules for the application of the specific import measures for the Canary Islands as regards tobacco Official Journal L 164 , 05/07/2000 P. 0005 - 0006Commission Regulation (EC) No 1459/2000of 4 July 2000amending Regulation (EEC) No 2179/92 laying down detailed rules for the application of the specific import measures for the Canary Islands as regards tobaccoTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 1305/2000(2), and in particular Article 6(2) thereof,Whereas:(1) Article 6 of Regulation (EEC) No 1601/92 provides for exemption from customs duties for direct imports into the Canary Islands of up to 20000 tonnes of raw and semi-manufactured tobacco intended for the local manufacture of tobacco products.(2) Commission Regulation (EEC) No 2179/92 of 30 July 1992 laying down detailed rules for the application of the specific import measures for the Canary Islands as regards tobacco(3), as last amended by Regulation (EC) No 1490/1999(4), lays down detailed rules for the application of that measure.(3) To provide maximum flexibility for imports of tobacco products in to the Canary Islands, the overall quantity of 20000 tonnes of raw stripped tobacco may be used for the importation of other products, taking account of the coefficient of equivalence, as required by the local industry. As a result, the Annex to Regulation (EEC) No 2179/92 should be adjusted.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 2179/92 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 148, 22.6.2000, p. 15.(3) OJ L 217, 31.7.1992, p. 79.(4) OJ L 172, 8.7.1999, p. 32.ANNEX"ANNEXProducts eligible for exemption from customs duties on direct imports into the Canary Islands for the period 1 July 2000 to 30 June 2001>TABLE>"